                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                      AT KNOXVILLE

  RALPH E. JOHNSTON,                            )
                                                )
                Plaintiff,                      )
                                                )
  v.                                            )         No.: 3:20-CV-103-KAC-DCP
                                                )
  DAVID B. RAUSCH,                              )
                                                )
                Defendant.                      )
                                                )


                               ORDER DISMISSING ACTION

        On March 9, 2020, Plaintiff filed this pro se action against Defendant [Doc. 2]. On

 December 23, 2020, Defendant moved to dismiss Plaintiff’s complaint for failure to state

 a claim under Federal Rule of Civil Procedure 12(b)(6) [Doc. 19]. Plaintiff did not respond

 to Defendant’s motion, and the deadline to do so has long passed. See E.D. Tenn. L.R. 7.1.

 Moreover, it appears that Plaintiff has not advanced this case in any material way since

 2020. On August 19, 2021, the Court ordered Plaintiff to show cause “why the matter

 should not be dismissed under Local Rule 7.2 and Federal Rule of Civil Procedure 41(b)”

 [Doc. 24 (citing E.D. Tenn. L.R. 7.2 and Fed. R. Civ. P. 41(b))]. The Court gave Plaintiff

 fourteen (14) days to respond and expressly provided that “[f]ailure to timely respond will

 result in dismissal of this action.” [Id. (citing Steward v. City of Jackson, Tenn., 8 F. App’x

 294, 296 (6th Cir. 2001))]. Plaintiff has not responded to the Court’s Order to Show Cause,

 and that deadline too has passed.




Case 3:20-cv-00103-KAC-DCP Document 25 Filed 09/09/21 Page 1 of 3 PageID #: 83
        Under Rule 41(b), the Court may dismiss an action “[i]f the plaintiff fails to

 prosecute [an action] or to comply with . . . a court order.” Fed. R. Civ. P. 41(b); see also

 Steward, 8 F. App’x at 296. Moreover, Local Rule 83.13 provides that a pro se party must

 “monitor the progress of the case” and “prosecute or defend the action diligently.” E.D.

 Tenn. L.R. 83.13. In addition, under Local Rule 7.2, “[f]ailure to respond to a motion may

 be deemed a waiver of any opposition to the relief sought.” E.D. Tenn. L.R. 7.2. When

 contemplating dismissal under Rule 41(b),

        a court must consider: (1) whether the party’s failure to cooperate is due to

        willfulness, bad faith, or fault; (2) whether the adversary was prejudiced by

        the dilatory conduct of the party; (3) whether the dismissed party was warned

        that failure to cooperate could lead to dismissal; and (4) whether less drastic

        sanctions were imposed or considered before dismissal was ordered.

 Steward, 8 F. App’x at 296 (citing Stough v. Mayville Cmty. Schs., 138 F.3d 612, 615 (6th

 Cir. 1998)).

        On this record, the Court is compelled to dismiss Plaintiff’s action. Plaintiff has

 willfully failed to comply with the Court’s Order to Show Cause, failed to prosecute this

 action diligently, and failed to oppose Defendant’s dispositive motion. Defendant has been

 subject to this lawsuit for more than eighteen (18) months with little to no substantive

 movement. The Court expressly warned Plaintiff that failure to promptly respond to the

 Court’s Show Cause Order “will result in dismissal of this action” [Doc. 24]. Likewise,

 this Court’s local rules counsel in favor of dismissal here. See E.D. Tenn. L.R. 7.2, 83.13.

 Given Plaintiff’s multiple and repeated failures, a less drastic sanction is not appropriate.
                                               2


Case 3:20-cv-00103-KAC-DCP Document 25 Filed 09/09/21 Page 2 of 3 PageID #: 84
       Accordingly, the Court DISMISSES this action with PREJUDICE pursuant to

 Rule 41(b). An appropriate judgment shall enter.

       IT IS SO ORDERED.


                                            s/ Katherine A. Crytzer
                                            KATHERINE A. CRYTZER
                                            United States District Judge




                                            3


Case 3:20-cv-00103-KAC-DCP Document 25 Filed 09/09/21 Page 3 of 3 PageID #: 85
